MEMORANDUM**
California state prisoner Daniel Segoviano appeals pro se the district court’s dismissal of his § 2254 petition, challenging his conviction for attempted murder. We have jurisdiction pursuant to 28 U.S.C. § 2253. Reviewing de novo, Miles v. Prunty, 187 F.3d 1104, 1105 (9th Cir.1999), we reverse and remand for further proceedings.
Segoviano contends, and the government concedes, that his § 2254 petition was improperly dismissed as time-barred in light of Bunney v. Mitchell, which was decided after the district court rendered its decision. See Bunney v. Mitchell, 262 F.3d 973, 974 (9th Cir.2001) (per curiam) (concluding that for statutory tolling purposes “a denial of a habeas petition within the California Supreme Court’s original jurisdiction is not final for 30 days.”). Accordingly, we reverse the district court’s dismissal of Segoviano’s petition as time-barred, and remand the petition to the district court.
REVERSED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.